Yesawich, Jr., J. (concurring in part and dissenting in part).
The petroleum discharge involved was reported in 1978. State Department of Transportation personnel and contractors retained by the State removed the contamination at a cost to the oil spill fund, as of April 15, 1982, of $9,964.28. The last clean-up and removal work was performed on March 12, 1980. Payments from the fund to the contractors were by 19 separate vouchers, three of which (totaling $2,325.72) were issued more than three years prior to the commencement of this suit against the discharger.
By article 12 of the Navigation Law, the Legislature conferred upon plaintiff the right to recover the cost of *205cleai^-up operations undertaken by the State. In my judgment, that statutory right, for which the Statute of Limitations is three years (CPLR 214, subd 2), accrues not merely from the date final payment is made by the fund, but rather from each time a payment is made. Using the date of the last payment as the accrual date does, of course, have the virtue of both fixing that date and avoiding the burden of multiple actions, but there is no statutory justification for doing so. Had the Legislature intended that a cause of action for reimbursement to the fund was to remain unaccrued until the fund chose to make final payment, thus in effect giving it practically unilateral control over when the Statute of Limitations commences to run — a unique privilege indeed — the Legislature surely would have so stated.
Furthermore, I am not persuaded that the legislative intent to have dischargers pay the full cost of removing harmful substances is necessarily served by the conclusion that a cause of action for that purpose comes into being only when “final” payment is made, because by declaring the payment final any damage believed caused by the incident but only discovered subsequent to that payment would not be recoverable, a result obviously not intended by the Legislature.
Beyond that, it appears to me that the harm being redressed here, at least until the contamination was removed, can be analogized to a continuing wrong, a nuisance, in which a cause of action accrues for each injury, to wit, each time payment from the fund is required.
Accordingly, I would affirm the order of Special Term.
Main, Mikoll and Weiss, JJ., concur with Mahoney, P. J.; Yesawich, Jr., J., concurs in part and dissents in part in a separate opinion.
Order modified, on the law, with costs, by deleting the second decretal paragraph of the order, and, as so modified, affirmed.